

114 SRES 468 ATS: Designating the week of May 15 through May 21, 2016, as “National Police Week”.
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 468IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Grassley (for himself, Mr. Leahy, Mr. McConnell, Mr. Peters, Mr. Cochran, Ms. Heitkamp, Mr. Portman, Mr. King, Ms. Ayotte, Ms. Warren, Mr. Enzi, Mr. Brown, Mr. Burr, Mr. Schatz, Mr. Cotton, Ms. Hirono, Ms. Murkowski, Mr. Booker, Mr. Boozman, Mr. Nelson, Mr. Crapo, Mrs. Gillibrand, Mr. Daines, Mr. Carper, Mr. Moran, Mr. Blumenthal, Mr. Tillis, Mrs. Murray, Mr. Cornyn, Ms. Klobuchar, Mrs. Fischer, Mr. Whitehouse, Mr. Gardner, Mr. Bennet, Mrs. Capito, Mr. Donnelly, Mr. Hatch, Mr. Casey, Mr. Johnson, Mr. Coons, Mr. Cruz, Mrs. Feinstein, Mr. Blunt, Mr. Manchin, Mr. Isakson, Mr. Durbin, Mr. Rubio, Mr. Franken, Mr. Wicker, Mr. Schumer, Mr. Sessions, Mr. Hoeven, Mr. Graham, Mr. Vitter, Mr. Menendez, Mr. Lankford, and Ms. Collins) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of May 15 through May 21, 2016, as National Police Week.
	
 Whereas, in 1962, John Fitzgerald Kennedy signed the Joint Resolution entitled Joint Resolution to authorize the President to proclaim May 15 of each year as Peace Officers Memorial Day and the calendar week of each year during which such May 15 occurs as Police Week (36 U.S.C. 136);
 Whereas Federal, State, local, and tribal police officers, sheriffs, and other law enforcement officers across the United States serve with valor, dignity and integrity;
 Whereas law enforcement officers are charged with pursuing justice for all individuals and performing their duties with fidelity to the constitutional and civil rights of the individuals that the law enforcement officers serve;
 Whereas, in 2016, the Senate solemnly commemorates the 25th anniversary of the National Law Enforcement Officers Memorial, a national monument that pays homage to the more than 20,000 law enforcement heroes who made the ultimate sacrifice for the safety and protection of the United States and its people;
 Whereas, in 2016, on the 15th anniversary of the September 11th terrorist attacks against the United States, the Senate honors the memory of those who perished, including the 72 law enforcement officers who were lost on that fateful day, and recognizes the tireless efforts of the law enforcement community to protect the citizenry and homeland through diligent investigations that disrupt terrorist plots, stem the flow of financing to terrorist networks, and bring evildoers to justice;
 Whereas law enforcement officers selflessly serve their neighborhoods, often at the risk of their own personal safety, and remain resolute in responding to calls for help despite their badges, at times, serving as a target for senseless acts of violence;
 Whereas the vigilance, compassion, and decency of law enforcement officers are the best defense of society against individuals who prowl communities seeking to do harm;
 Whereas Peace Officers Memorial Day, 2016, honors 123 law enforcement officers recently killed in the line of duty, including Joseph James Abdella, Gregory Thomas Alia, Darrell Lamond Allen, Adrian Arellano, James Matthew Bava, Gregg Anthony Benner, James Arthur Bennett, Jr., Sean Michael Bolton, Louis Michael Bonacasa, Robert James Bowling, Michael Alan Brandle, Vernell Brown, Jr., Stacey Lynn Case, Trevor John Casper, Craig Anthony Chandler, Eric Keith Chrisman, Michael Anthony Cinco, Neville S. K. Colburn, David Lee Colley, Rodney Condall, Ryan P. Copeland, Gil C. Datan, Christopher A. Davis, Timothy A. Davison, Benjamin Joseph Deen, Nicholas Glenn Dees, Diane Digiacomo, Daniel Neil Ellis, Eric Alan Eslary, Jared J. Forsyth, Carlos Diamond Francies, Donald R. Fredenburg, Jr., Ricardo Galvez, Eligio Ruiz Garcia, Jr., Johnny Edward Gatson, Juandre Devon Gilliam, Sr., Darren H. Goforth, John Ballard Gorman, Terence Avery Green, Arthur Adolph Green, III, Richard Allen Hall, Bryce Edward Hanes, Brent L. Hanger, Steven Brett Hawkins, Rosario Hernández de Hoyos, Randolph A. Holder, Daryle S. Holloway, Carl G. Howell, Michael Jeremiah Johnson, Tronoski Dontel Jones, Jaimie Lynn Jursevics, William Karl Keesee, Christopher Dan Kelley, Korby Lee Kennedy, Sonny Lee Kim, Paul John Koropal, Thomas Joseph LaValley, Joseph G. Lemm, Noah Aaron Leotta, Anthony E. Lossiah, Scott Paul Lunger, Dwight Darren Maness, Richard K. Martin, Chester J. McBride, III, Eli M. McCarson, James Bryan McCrystal, Sr., John P. McKee, Roy D. McLaughlin, Eric O. Meier, Gregory Dale Mitchell, Charles Kerry Mitchum, Brian Raymond Moore, Gregory King Moore, William J. Myers, David Joseph Nelson, Henry Andres Nelson, Ladson Lamar O’Connor, Roger Monroe Odell, Kerrie Sue Orozco, Miguel Joseph Perez-Rios, Joseph Cameron Ponder, Brennan Roger Rabain, Jeffrey Emmons Radford, Anthony A. Raspa, Lloyd E. Reed, Jr., Sean Patrick Renfro, Burke Jevon Rhoads, Frank Román-Rodríguez, Elsa L. Rosa-Ortiz, Steven Martin Sandberg, William C. Sheldon, Rick Lee Silva, Sonny Allan Smith, Iris Janett Smith, Nathan-Michael William Smith, William Matthew Solomon, Luz M. Soto-Segarra, Michael Lynn Starrett, John Scott Stevens, Garrett Preston Russell Swasey, Liquori Terja Tate, Peter Wagner Taub, Scott R. Thompson, Taylor Joseph Thyfault, Kevin Jermaine Toatley, Zacarias Toro, Jr., Clifford Scott Travis, Nathan John Van Oort, Sr., Peggy Marie Vassallo, Rosemary Vela, Steven J. Vincent, Adrianna Maria Vorderbruggen, Darryl Deon Wallace, James Marvin Wallen, Jr., Daniel Scott Webster, Josie Lamar Wells, Craig Stephen Whisenand, John James Wilding, Robert Francis Wilson, III, Chad H. Wolf, Richard Glenn Woods, Alex K. Yazzie, and Kyle David Young; and
 Whereas 35 law enforcement officers across the United States have made the ultimate sacrifice during the first 4 months of 2016: Now, therefore, be it
	
 That the Senate— (1)designates the week of May 15 through May 21, 2016, as National Police Week;
 (2)expresses strong support for law enforcement officers across the United States for their efforts to build safer and more secure communities;
 (3)recognizes the need to ensure that law enforcement officers have the equipment, training, and resources necessary to protect their health and safety while the law enforcement officers are protecting the public;
 (4)recognizes the members of the law enforcement community for their selfless acts of bravery;
 (5)acknowledges that police officers and other law enforcement officers who have made the ultimate sacrifice should be remembered and honored; and
 (6)encourages the people of the United States to observe National Police Week with appropriate ceremonies and activities that promote awareness of the vital role of law enforcement officers in building safer and more secure communities across the United States.